Exhibit 99.1 Amaya Reports Fourth Quarter and Full Year 2015 Results MONTREAL, Canada, March 14, 2016 – Amaya Inc. (NASDAQ: AYA; TSX: AYA) today reported financial results for the fourth quarter and year ended December 31, 2015 and provided a performance update for the first two months of 2016. Unless otherwise noted, all dollar ($) amounts are in Canadian dollars. “Throughout 2015 we successfully executed on our strategy of diversifying our operations while maintaining market dominance in poker,” said David Baazov, Amaya Chairman and CEO. “Despite significant foreign exchange and product rollout challenges, we achieved positive growth on a constant currency basis and, through investments and initiatives that will continue through 2016, have laid the foundation for becoming a leader across multiple gaming verticals.” Fourth Quarter and Full Year 2015 Financial Summary(1) Three Months Ended December 31, Year-over-Year Change Years Ended
